DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and dependents, Prior Art of record fail to disclose:
A light-emitting diode (LED) driving apparatus comprising: a plurality of pixel circuits; 
and a driving circuit electrically connected to the plurality of pixel circuits, wherein each of the pixel circuits includes: 
a pixel line configured to connect between a pixel positive power source and a pixel negative power source; 
an LED connected in series to the pixel line; a first pixel MOSFET connected in series to the pixel line and turned on by a voltage output from the driving circuit; 
a second pixel MOSFET connected in series to the pixel line and connected to a source terminal of the first pixel MOSFET; 
and a capacitor connected between a gate terminal of the first pixel MOSFET and a gate terminal of the second pixel MOSFET, 
and wherein the driving circuit includes: 
a driving line configured to connect between a driving positive power source and a driving negative power source; 
a current source connected in series to the driving line to apply a reference current; 
a first driving MOSFET connected in series to the driving line and connected to the gate terminal of the first pixel MOSFET; 
a second driving MOSFET connected in series to the driving line and connected to the gate terminal of the second pixel MOSFET and a source terminal of the first driving MOSFET; 
and a switch element connected between the gate terminal of the first pixel MOSFET and a gate terminal of the first driving MOSFET.
WALSH (US 6,351,327; see Figure 6), KIM et al (US 2010/0156867; see Figure 11), and INOUE et al (US 2016/0379564; Figure 3A-4B) implements various mirroring circuitry, however fail to disclose current driven pixels and specific connectivity as disclosed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624